         Case 1:18-cv-01011-RMC Document 33 Filed 02/12/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 TAYLOR DUMPSON,

        Plaintiff,

                v.

 BRIAN ANDREW ADE,

 ANDREW ANGLIN, in his personal
 capacity and d/b/a DAILY STORMER,                          Case No. 1:18-cv-01011-RMC

 and

 MOONBASE HOLDINGS, LLC, d/b/a
 ANDREW ANGLIN and/or DAILY
 STORMER,

        Defendants.



                         RESPONSE TO ORDER TO SHOW CAUSE

       Plaintiff Taylor Dumpson (“Plaintiff”) submits this response to the Court’s February 6,

2019 Order to Show Cause (Dkt. 32) in order to demonstrate that Plaintiff has been diligent in

prosecuting this case since its inception. As detailed below, Plaintiff has been gathering the

documentary evidence that is necessary to support a motion for default judgment against

Defendants Brian Andrew Ade, Andrew Anglin, and Moonbase Holdings, LLC (“Moonbase”)

from third parties for several months, and anticipates filing that motion in April 2019. Plaintiff is

prepared to provide additional information should the Court require it, and is available at the

Court’s convenience for a status conference should the Court find it useful.
         Case 1:18-cv-01011-RMC Document 33 Filed 02/12/19 Page 2 of 7



                                        BACKGROUND

       On April 30, 2018, Plaintiff filed the complaint in this case against Defendants Brian

Andrew Ade, Evan James McCarty, Andrew Anglin, and Moonbase. (Dkt. 1). Plaintiff alleged

that Defendants had conspired to perpetrate a campaign of online harassment against her that

violated the District of Columbia Human Rights Act of 1977, D.C. Code § 2-1401.01 et seq., the

Bias-Related Crime Act of 1989, D.C. Code § 22-3701 et seq., and District of Columbia tort law.

       On May 1, 2018, Defendant Ade was served in person with a summons and complaint,

rendering his answer to the complaint due on May 22, 2018. (Dkt. 7.) Plaintiff received no

response from Defendant Ade. Accordingly, on June 19, 2018, Plaintiff requested that the Clerk

of Court enter default for Mr. Ade (Dkt. 9), and on June 19, 2018, the Clerk of Court entered

default (Dkt. 10).

       Beginning in May 2018, Plaintiff made extensive efforts to serve Defendant Anglin in his

personal capacity and as registered agent for Defendant Moonbase Holdings, LLC, including

attempting to serve Mr. Anglin in person at thirteen different addresses associated with him, and

attempting to serve him via certified mail at his P.O. Box and six addresses. On July 24, 2018,

Plaintiff moved for an extension of time to serve Mr. Anglin and for permission to serve

Mr. Anglin by publication, (Dkt. 14), which the Court granted on July 30, 2018, (Dkt. 15). Service

by publication was completed on November 15, 2018. (Dkt. 23.) Plaintiff moved for default

against Anglin on December 10, 2018, (Dkt. 26–27), and default was entered on December 11,

2018. (Dkt. 28.)

       After Plaintiff’s efforts to serve Moonbase via its registered agent Andrew Anglin failed,

on July 10, 2018, Plaintiff served Moonbase by serving the Secretary of State of Ohio, pursuant to

Ohio Rev. Code § 1705.06(H)(2), which allows for service of a limited liability company

registered in Ohio via the Secretary of State when the registered agent cannot be found or no longer
                                                 2
         Case 1:18-cv-01011-RMC Document 33 Filed 02/12/19 Page 3 of 7



has the address stated in the records of the Secretary of State. (Dkt. 19.) Plaintiff received no

response from Moonbase, and accordingly, on September 25, 2018, Plaintiff requested that the

Clerk of Court enter default for Moonbase. (Dkt. 18.) On October 3, 2018, the Clerk of Court

entered default for Moonbase. (Dkt. 20.)

        Defendant McCarty was served in person with a summons and complaint on May 1, 2018,

rendering his answer to the complaint due on May 22, 2018. (Dkt. 7.) A representative of

Defendant McCarty contacted counsel for Plaintiff in June 2018. After extensive and ongoing

negotiations that spanned several months and necessitated dozens of exchanges of drafts and

telephone conferences, Plaintiff and Defendant McCarty reached a settlement agreement on

December 11, 2018. On December 18, 2018, Plaintiff and Defendant McCarty filed a joint motion

to dismiss the claims against Defendant McCarty pursuant to the settlement agreement. (Dkt. 30.)

The Court issued a minute order dismissing the claims against Defendant McCarty on January 25,

2019.

        On February 6, 2019, the Court issued an Order to Show Cause, requiring that Plaintiff

show cause why the case should not be dismissed for failure to prosecute. (Dkt. 32.)

                                         DISCUSSION

        “[W]hether there has been a ‘failure to prosecute’ is to be determined upon a consideration

of all pertinent circumstances.” Cherry v. Brown-Frazier-Whitney, 548 F.2d 965, 969 (D.C. Cir.

1976). Dismissal is not warranted “when the plaintiff has been diligent throughout.” Id. Rather,

it is proper only if “in view of the history of the litigation, the litigant has failed to exercise

reasonable diligence in pursuing the case.” Ames v. Standard Oil Co. (Indiana), 108 F.R.D. 299,

301 (D.D.C. 1985). Here, Plaintiff has diligently litigated this case, and has been preparing a

motion for default judgment since November 2018.


                                                 3
          Case 1:18-cv-01011-RMC Document 33 Filed 02/12/19 Page 4 of 7



        First, as a general matter, Plaintiff has been “diligent throughout” in pursuing this case.

Cherry, 548 F.2d at 969. Plaintiff has complied with all deadlines imposed by both the Rules and

this Court. As described above, Plaintiff promptly initiated service of process, and in fact went to

great lengths to ensure that each defendant was served, including attempting personal service of

Defendant Anglin at thirteen addresses, service by certified mail at seven addresses, and

ultimately, undergoing the lengthy process of service by publication. Additionally, Plaintiff has

promptly sought an entry of default against each defendant, each of which has been entered by the

Clerk of Court. (Dkts. 10, 20, 28.)

        Second, Plaintiff began preparing a motion for default judgment promptly once it became

clear that numerous defendants intended to default. Plaintiff began the process of gathering

updated medical records from third parties in November 2018, and also began preparing the

briefing and necessary affidavits to provide the Court proof of damages. Additionally, Plaintiff

has spent significant time researching the need for limited discovery in this case. Recently, other

federal courts considering claims against Defendants Anglin and Moonbase have permitted

discovery regarding their net worth and financial situation. See Obeidallah v. Anglin, No. 2:17-

cv-720 (S.D. Ohio August 20, 2018), Dkt. 39 (granting limited discovery in aid of default

judgment); Gersh v. Anglin, No. 9:17-cv-00050-DLC-JCL (D. Mont. Jan. 18, 2019), Dkt. 131

(granting motion to compel discovery regarding net worth).1 Though Plaintiff has concluded that

such discovery is not presently necessary in this case, research into this matter has also taken

considerable time.




1
    Obeidallah was filed on August 16, 2017, and default was entered on July 3, 2018. On November 16, 2018,
    Obeidallah filed a motion for default judgment, as well as a motion for additional discovery, which was granted
    in part. In Gersh, Anglin did not default.


                                                        4
         Case 1:18-cv-01011-RMC Document 33 Filed 02/12/19 Page 5 of 7



       Currently, Plaintiff is awaiting receipt of medical records that will form the basis of her

claim for damages, including records related to mental health counseling Plaintiff received in the

wake of the harassment. Requesting Plaintiff’s medical records has proven to be a time-intensive

process. Plaintiff submitted requests for four sets of relevant medical records beginning in

November of 2018, and is still waiting to receive some of these records. To acquire the records,

counsel for Plaintiff must obtain medical authorizations from Plaintiff, submit them to her

healthcare providers, and then wait as the healthcare provider completes its internal process for

locating and transmitting the records. Moreover, in some cases, it has taken several rounds of

back-and-forth communication with these providers in order to establish the proper entity and

process for submitting the requests. These medical records will be particularly relevant to the

Court’s consideration of Plaintiff’s request for damages for pain and suffering. See Am. Compl.

¶ 240 (requesting damages for pain and suffering); GAG Enters., Inc. v. Rayford, 312 F.R.D. 230,

234 (D.D.C. 2015) (“Plaintiff must prove its entitlement to the amount of monetary damages

requested.”) For this reason, Plaintiff cannot complete her motion for a default judgment until she

has received these records.

       Finally, Plaintiff’s motion for default judgment has not been unduly delayed, as less than

three weeks have passed in which Plaintiff could have moved for a default judgment. Where, as

here, a complaint alleges a conspiracy as to a group of defendants, courts have held that a default

judgment against one defendant would be improper while the case is still pending against others.

Frow v. De La Vega, 82 U.S. 552, 554 (1872). Because charges of conspiracy were pending

against these three defendants as well as Defendant McCarty, against whom default had not been

entered, Plaintiff could not move for a default judgment until the case was resolved as to Defendant

McCarty. As explained above, settlement negotiations between Plaintiff and Defendant McCarty


                                                 5
         Case 1:18-cv-01011-RMC Document 33 Filed 02/12/19 Page 6 of 7



lasted for many months, and the claims against Defendant McCarty were not dismissed until

January 25, 2019. Thus, less than three weeks have passed in which Plaintiff could have moved

for a default judgment against the other defendants. C.f. Clark v. World Airways, Inc., Civ. No.

77-0771, 1980 WL 271, at *1 (D.D.C. Oct. 24, 1980) (noting in dicta that failure to move for entry

of default after two years “might well be regarded . . . a failure to prosecute”).

       Plaintiff has drafted a motion for default judgment and intends to file it as soon as she

receives the necessary medical records and incorporates them into her proof of damages. Plaintiff

anticipates receiving the remaining records by April 2019 and will move for default promptly

thereafter, and will notify the Court immediately if it appears that more time will be required.

Plaintiff Dumpson “has been diligent throughout” in litigating this case. Cherry, 548 F.2d at 969.

She will continue to exercise this diligence, and will move for default judgment as soon as possible.




 Dated: February 12, 2019                             Respectfully submitted,

                                                      /s/ Ragan Naresh
                                                      Jon Greenbaum (D.C. Bar No. 489887)
                                                      David Brody (D.C. Bar No. 1021476)
                                                      Becky L. Monroe (DC Bar admission
                                                      pending)
                                                      Arusha Gordon (D.C. Bar No. 1035129)
                                                      LAWYERS’ COMMITTEE FOR CIVIL
                                                      RIGHTS UNDER LAW
                                                      1500 K St. NW, Suite 900
                                                      Washington, DC 20005
                                                      (202) 662-8600
                                                      dbrody@lawyerscommittee.org
                                                      agordon@lawyerscommittee.org

                                                      Dennis A. Corkery (D.C. Bar No. 1016991)
                                                      Jonathan Smith (D.C. Bar No. 396578)




                                                  6
Case 1:18-cv-01011-RMC Document 33 Filed 02/12/19 Page 7 of 7



                                  WASHINGTON LAWYERS’
                                  COMMITTEE FOR CIVIL RIGHTS AND
                                  URBAN AFFAIRS
                                  11 Dupont Circle, Suite 400
                                  Washington, D.C. 20036
                                  (202) 319-1000
                                  Dennis_Corkery@washlaw.org
                                  Jonathan_Smith@washlaw.org

                                  Emily Hughes (D.C. Bar No. 984580)
                                  Ragan Naresh (D.C. Bar No. 984732)
                                  Tracie Bryant (D.C. Bar No. 1018783)
                                  KIRKLAND & ELLIS LLP
                                  655 15th St. NW, #1200
                                  Washington, D.C. 20005
                                  (202) 879-5000
                                  emily.hughes@kirkland.com
                                  ragan.naresh@kirkland.com
                                  tracie.bryant@kirkland.com




                              7
